Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 1 of 35                     PageID 561




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 BERYL MCCRAY,                                      )
                                                    )
         Plaintiff,                                 )
                                                    )        Case No. 2:17-cv-2918-JPM-cgc
 v.                                                 )
                                                    )
 FEDERAL EXPRESS CORPORATION,                       )
                                                    )
         Defendant.                                 )
                                                    )



 ORDER GRANTING DEFENDANT FEDERAL EXPRESS CORPORATION’S MOTION
                    FOR SUMMARY JUDGMENT


         This employment discrimination case is before the Court on Defendant Federal Express

 Corporation’s (hereinafter “FedEx”) Motion for Summary Judgment filed on February 17, 2020.

 (ECF No. 56.) Defendant moves the Court pursuant to Federal Rule of Civil Procedure 56 to

 grant summary judgment in its favor. (Id.) FedEx contends that, based on the evidence

 presented, Plaintiff Beryl McCray “cannot state a prima facie case of race, sex, and religion

 discrimination and retaliation.” (Id. at PageID 174.) Additionally, FedEx asserts that Plaintiff

 cannot prove that FedEx’s legitimate, nondiscriminatory reasons for its actions were a pretext for

 unlawful discrimination. (Id.) Finally, FedEx asserts that Plaintiff cannot obtain punitive

 damages, back pay or front pay because she cannot prove that she was constructively discharged.

 (Id.)


         McCray filed her Response on March 26, 2020. (ECF No. 61.) McCray asserts that not

 only has she met her burden to demonstrate a prima facie case of race, gender, and religious
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 2 of 35                                     PageID 562




 discrimination under Title VII, but she also can demonstrate that FedEx’s legitimate,

 nondiscriminatory reasons for the disciplinary actions taken against her were a pretext for race,

 gender, and religious discrimination. (See generally ECF No. 61-1.) Additionally, McCray

 asserts that she was constructively discharged when she resigned from FedEx. (See id. at

 PageID 368–70.)


        FedEx filed its Reply on April 9, 2020. (ECF No. 62.) FedEx argues (1) that McCray’s

 Response is “void of any admissible evidence highlighting comparators who were treated more

 favorably by FedEx,” (2) that McCray’s Response violate the parties’ agreement as to the nature

 of the operative claims in the case and does not comply with the Local Rules, and (3) that

 McCray cannot establish “but-for” causation with respect to her claims of retaliation. (Id. at

 PageID 535–39.)


        For the reasons set forth below, FedEx’s Motion for Summary Judgment is GRANTED.


 I.     UNDISPUTED FACTS


        The following facts are not disputed for purposes of summary judgment.


        A.     McCray’s Position with FedEx, McCray’s Religious Beliefs, and McCray’s
        Prison Ministry.
        Plaintiff Beryl McCray is sixty-one years old. (Scheduling Order, ECF No. 51 at PageID

 155.) She is an African American female. 1 (ECF No. 61-1 at PageID 366.) McCray was

 employed as an information agent at the FedEx “Hub” at the Memphis International Airport.

 (Scheduling Order, ECF No. 51 at PageID 155.) As information agent, McCray ensured the

 proper check out and return of scanning and portable electronic equipment used by FedEx Hub


        1
            In Plaintiff’s Response, she identifies as “female and black.” (ECF No. 61-1 at PageID 366.)

                                                          2
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 3 of 35                     PageID 563




 employees. (Id.) McCray had several supervisors at FedEx. (Id.) These included Robin

 Simpson, the manager of the equipment room at the Hub, and Wendy Retherford, one of

 McCray’s immediate supervisors. (Id.)


        McCray is an ordained member of the clergy at the Mt. Pisgah Baptist Church and is

 involved with the church’s prison ministry. (McCray Statement of Facts (“McCray SOF”), ECF

 No. 61-2 at PageID 386.) Through her prison ministry, McCray partners with the Volunteer

 Services Department and the Chaplain at Shelby County Division of Corrections to provide

 worship services and other volunteer services to incarcerated women. (Id.; FedEx Statement of

 Facts (“FedEx SOF”), ECF No. 56-2 at PageID 196.) As part of her faith, McCray believes that

 the Bible requires her to visit and minister to the incarcerated. (McCray SOF, ECF No. 61-2 at

 PageID 386; FedEx SOF, ECF No. 56-2 at PageID 197.) McCray’s religious beliefs do not

 require her to perform her prison ministry duties on certain days. (McCray SOF, ECF No. 61-2

 at PageID 386; FedEx SOF, ECF No. 56-2 at PageID 197.) According to Bassil G. Brooks, the

 pastor of her church, McCray and other members of the church may participate in the Church’s

 ministries “when their [personal] schedules allow.” (FedEx SOF, ECF No. 56-2 at PageID 197;

 McCray SOF, ECF No. 61-2 at PageID 386.) The Shelby County correctional facilities where

 McCray performs her ministry set the schedule for visitation and volunteer services, not

 members of the church’s ministry. (McCray SOF, ECF No. 61-2 at PageID 386; FedEx SOF,

 ECF No. 61-2 at PageID 197.) Aside from scheduling limitations imposed by the prison

 facilities, church doctrine did not require McCray to attend or perform her prison ministry on any

 particular month or on any specific day; she could choose any convenient day to perform her

 ministries, with the caveat that the prison had control over visitation. (FedEx SOF, ECF No. 56-

 2 at PageID 197; McCray SOF, ECF No. 61-2 at PageID 386.)


                                                 3
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 4 of 35                                      PageID 564




          B.       FedEx’s July 2015 Discipline of McCray


          McCray’s claims arise out of a series of disciplinary incidents and several leave-time

 requests dating back to July 2015. (FedEx SOF, ECF No. 56-2 at PageID 198; McCray SOF,

 ECF No. 61-2 at PageID 387.) On June 15, 2020, McCray spoke with Wendy Retherford to

 request a personal day on July 2, 2015 to visit her son in Atlanta, Georgia. (FedEx SOF, ECF

 No. 56-2 at PageID 198; McCray SOF, ECF No. 61-2 at PageID 387.) On June 18, 2015, in an

 email to McCray, Retherford denied the request. (FedEx SOF, ECF No. 56-2 at PageID 198;

 ECF No. 61-2 at PageID 387; Deposition of Beryl McCray (“McCray Dep.”), ECF No. 56-6 at

 PageID 309, Exh. 46.) Retherford informed McCray that calling in the night before to inform

 FedEx of an unauthorized absence from work was “not the proper procedure” and directed

 McCray to submit an exception request with “documentation as to why you need this day.” 2

 (FedEx SOF, ECF No. 56-2 at PageID 198; McCray SOF, ECF No. 61-2 at PageID 387; ECF

 No. 56-6 at PageID 309, Exh. 46.)


          On June 18, 2015, McCray submitted her exception request to FedEx Hub Senior

 Manager Frank Olson. (FedEx SOF, ECF No. 56-2 at PageID 198–99; McCray SOF, ECF No.

 61-2 at PageID 387.) On June 19, 2015, Olson informed McCray that her request “for an

 exception to exceed our plan for the maximum number of Information Agents to be scheduled

 off for the third shift operation” would be denied; the “plan number” only allowed 4 information

 agents to be off on a single day. (FedEx SOF, ECF No. 56-2 at PageID 199; McCray SOF, ECF

 No. 61-2 at PageID 387; McCray Dep., ECF No. 56-6 at PageID 307.) McCray called in the


          2
            McCray does not dispute that a conversation took place, but she asserts that “[i]n addition to Defendant’s
 Material Fact No. 21, . . . McCray was unable to come in and called two hours prior to her shift or according to
 policy informing them that she was unable to come in. She knew that the time she would be taking would be okay.
 This practice of calling in two hours prior to a shift at [FedEx] was a common practice and employees did it all the
 time without discipline.” (McCray SOF, ECF No. 61-2 at PageID 387.)

                                                           4
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 5 of 35                                          PageID 565




 night before to announce her absence and did not appear for work on July 2, 2015. (McCray

 Dep., ECF No. 56-6 at PageID 308, Suspension Letter, Exh. 45.)


          On July 8, 2015, FedEx suspended McCray with pay pending the outcome of its

 investigation into whether McCray violated FedEx’s 2-5 Acceptable Conduct Policy. 3 (FedEx

 SOF, ECF No. 56-2 at PageID 198; McCray SOF, ECF No. 61-2 at PageID 387.) On July 13,

 2015, FedEx concluded its investigation and issued a Warning Letter after finding that McCray

 violated FedEx’s Acceptable Conduct Policy. 4 (McCray Dep., ECF No. 56-6 at PageID 310,

 Exh. 47.)


          C.     McCray’s December 2015 Request for “Sabbatical Leave,” FedEx’s
          Religious Accommodation Policy, and FedEx’s Denial of her Request.
          The second leave-time request at issue in this case occurred on or about December 16,

 2015. (FedEx SOF, ECF No. 56-2 at PageID 197; McCray SOF, ECF No. 61-2 at PageID 386.)

 McCray, with support from a letter written by Pastor Bassil Brooks, requested “Sabbatical

 Leave” from December 28, 2015 to January 18, 2016. (FedEx SOF, ECF No. 56-2 at PageID

 197; ECF No. 61-2 at PageID 386.) McCray requested Sabbatical Leave to take time to

 participate in her church’s prison ministry. (McCray Dep., ECF No. 56-6 at PageID 315.)

 FedEx maintains a Religious Observances policy as part of the “People Manual (USA).”

 (Declaration of Sonia D. Walker, Exh. A, ECF No. 56-4; McCray SOF, ECF No. 61-2 at PageID

 385.) The policy allows FedEx employees like McCray to request time off for religious

 observance. (ECF No. 56-4 at PageID 205.) The policy also provides that “[w]hen religious


        3
          FedEx’s 2-5 Acceptable conduct Policy sets the procedures regarding investigations into and discipline of
 employees for violations of FedEx policy. (ECF No. 56-6 at PageID 254–67.)
          4
            McCray does not dispute this fact but does assert that in addition to the stated fact, “similarly situated
 employees were permitted to call in to work as Ms. McCray did on that instance and yet were not subjected to
 discipline including suspensions.” (ECF No. 61-2 at PageID 388.)

                                                             5
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 6 of 35                                   PageID 566




 observance is granted, employees may use vacation, floating holidays, personal days, or time off

 without pay.” (Id.)


         On December 16, 2015, McCray submitted her religious observance request to Wendy

 Retherford. (McCray Dep., ECF No. 56-6 at PageID 315, Exh. 55.) Retherford informed

 McCray via email that all of her “Vacation, Personal, and FH must be exhausted before

 requesting PNP.” 5 (Id. at PageID 317, Exh. 56.) Retherford stated, “In addition, I will need to

 get approval for December 28, 2015, December 31, 2015, and January 18, 2015, this will exceed

 my planned off limit.” 6 (Id. at PageID 317–18.) McCray responded by questioning why she had

 to use her vacation days first when requesting leave, and if the policy on such usage had

 changed. (McCray Dep., ECF No. 56-6 at PageID 318.) Retherford responded by providing a

 copy of FedEx’s 1-55 Leave of Absence (Personal) Eligibility policy, which left to the discretion

 of management “[g]ranting of personal leaves without pay.” (See id. at PageID 317.)


         Retherford reached out to McCray on December 21, 2018 to inform her that her request

 for leave would “not be considered until [McCray] exhausted all of [her] PTO (paid time off).”

 (McCray Dep., ECF No. 56-6 at PageID 319, Exh. 57 (emphasis in original).) Retherford

 indicated that she would be “glad to work with [McCray] on rescheduling [her] vacation and

 [her] floating holiday for the dates requested,” at which point she could resubmit her request.

 (Id.) Retherford followed up with a second email on December 22, 2015 indicating the same and


         5
           “PNP” refers to “Personal Not Paid” days. (See ECF No. 56-6 at PageID 318.) “FH” refers to “floating
 holidays.” (See FedEx SOF, ECF No. 56-2 at PageID 197.)
         6
            McCray disputes in her Statement of Facts that “Retherford informed Ms. McCray that she was going to
 be short staffed based on employees[’] previously approved time off.” (McCray SOF, ECF No. 61-2 at PageID
 386.) The email in which Retherford stated that allowing McCray to take off December 28, 31, and January 18
 would “exceed [her] planned off limit” references the “plan off” number of four referenced in connection with
 McCray’s request for time off on July 2, 2015. See supra Sec. I.B. Retherford highlighted this line in the email.
 (See McCray Dep., ECF No. 56-6 at PageID 317–18, Exh. 56.) Retherford also provided a chart detailing how she
 would be required to take the days off and which requested day “Exceeds Planned off.” (Id.)

                                                         6
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 7 of 35                         PageID 567




 responding to McCray’s inquiry as to why she had to use all her paid leave days that “personal

 not paid days are only approved in extenuating circumstances.” (Id. at PageID 313, Exh. 53.)

 On December 24, 2016, FedEx manager Robin Simpson once again informed McCray that she

 would need to use paid time off before she could request her Sabbatical Leave. (Id. at PageID

 320, Exh. 62.) Robin Simpson indicated that after speaking with Roy Isaksen, her senior

 manager, and FedEx Human Resources (“HR”) employee Janice Glenn, McCray’s request did

 not meet the “guidelines for Religious Observances” and that the use of her remaining “3

 Vacation days and/or 1 Personal day” could be used only unless “no more than 4 IA’s

 [Information Agents] will be scheduled off on any one day.” (Id.) McCray then responded by

 asserting that she was entitled to the time off under FedEx’s Religious Observance policies, as

 she had been for over fifteen years, and that “the policy states, only at the discretion of the

 employee should any accrued, personal, floating holidays or vacation days be utilized.” (Id.)


        D.    McCray’s Discipline in January of 2017 and the FedEx Time Card Policy
        and her Resignation
          In 2017, McCray was disciplined for failing to comply with FedEx’s Time Card policy.

 (FedEx SOF, ECF No. 56-2 at PageID 199; McCray SOF, ECF No. 61-2 at PageID 388.)

 McCray was informed of FedEx’s “Time Card Policy as early as August 6, 2013.” (FedEx SOF,

 ECF No. 56-2 at PageID 199; McCray SOF, ECF No. 61-2 at PageID 388.) Time Card Policy 3-

 92 requires that all Hub employees use the “Nettime clock,” and that each employee “clock in

 and out in the location designated to you by your manager.” (McCray Dep., ECF No. 56-6 at

 PageID 327, Exh. 76.) The policy also states that “[i]t is not acceptable to use other clocks

 around the hub, away from your work area, to clock in and out.” (Id.) McCray signed the

 document on August 6, 2013, indicating that she “read and underst[ood] the content of this

 policy.” (Id.)

                                                   7
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 8 of 35                                 PageID 568




         FedEx issued McCray her first warning letter for not using the appropriate time clock on

 January 16, 2017. 7 (FedEx SOF, ECF No. 56-2 at PageID 199; McCray SOF, ECF No. 61-2 at

 PageID 388.) The warning letter indicated that FedEx had investigated the matter and had

 concluded that McCray had clocked in and out at the wrong location on twenty-two separate

 workdays between December 6, 2016 and January 6, 2017. (McCray Dep., ECF No. 56-6 at

 PageID 324, Exh. 73.) In response to the letter, McCray provided a list of reasons for her non-

 compliance with the Time Card policy, including that she was never told that she was clocking in

 at the wrong location by her supervisor Robin Simpson and that the “clocks in the work area

 generally are inoperable.” (Id. at PageID 326.) McCray’s supervisor Robin Simpson sent an

 email reminding McCray and other employees that they are expected to clock in and out each

 day at their assigned work location. (Id. at PageID 328.)


         On March 10, 2017, McCray was suspended with pay pending the results of an

 investigation into whether she violated FedEx’s 2-5 Acceptable Conduct Policy. 8 (ECF No. 56-5

 at PageID 207; FedEx SOF, ECF No. 56-2 at PageID 200; McCray SOF, ECF No. 61-2 at

 PageID 388.) On March 13, 2017, McCray retired from her position at FedEx. (McCray Dep.,

 ECF No. 56-6 at PageID 329.) She stated that “the time has come for me to start my retirement

 and spend more time pursuing my new career.” (Id.)


 II.     PLAINTIFF’S CLAIMS




         7
           McCray does not dispute Fact 26 of FedEx’s Statement of Facts and asserts that, “[i]n addition to
 Defendant’s Material Fact No. 26” McCray “denied any wrongdoing because the clocks in her designated area were
 not working . . . .” (McCray SOF, ECF No. 61-2 at PageID 388.) Additionally, McCray asserts that other
 individuals who worked at the same work area as McCray were not required to use the time clock. (Id.)
         8
            McCray does not dispute that she was suspended without pay for her time-clock issues, but she asserts
 that “in addition,” on March 8, 2007, “McCray completed a NET Time Exception Form explaining the problems she
 was having with the clock and that she was at work timely.” (McCray SOF, ECF No. 61-2 at PageID 388.)

                                                        8
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 9 of 35                                    PageID 569




         Plaintiff filed her first pro se Complaint on December 19, 2017. (ECF No. 1.) She then

 filed an pro se Amended Complaint on July 12, 2019. (ECF No. 37.) On August 13, 2019,

 Plaintiff obtained counsel. (ECF No. 41.)

         Although Plaintiff has not since amended her pro se Amended Complaint, the parties

 agree that Plaintiff asserts the following claims against FedEx 9: (1) that FedEx engaged in

 unlawful religious discrimination in violation of Title VII of the Civil Rights Act of 1964

 (hereinafter “Title VII”) when it denied her request for Sabbatical Leave to perform her prison

 ministry services in December of 2016 and January 2017 (ECF No. 37 at PageID 122; ECF No.

 56-1 at PageID 177 n.1); (2) that FedEx discriminated against her based on her race and gender

 in violation of Title VII (ECF No. 37 at PageID 123–25; ECF No. 56-1 at PageID 177 n.1); (3)

 that FedEx unlawfully retaliated against her for engaging in protected activities in violation of

 Title VII 10 (ECF No. 56-1 at PageID 177 n.1); and (4) that McCray was constructively

 discharged when she retired/resigned on March 13, 2017. (Id.)


         9
            FedEx asserts in its Memorandum that “the parties’ attorneys have met and conferred to narrow the issues
 raised in Plaintiff’s pro se Complaint and Amended Complaint for purposes of summary judgment.” (ECF No. 56-1
 at PageID 177 n.1.) FedEx asserts that the parties agree that “the June 19, 2015 and January 16, 2017 Warning
 Letters and the issues surrounding McCray’s December 2015 and December 2016 requests for Religious Sabbaticals
 are the operative events underlying her Title VII claims of discrimination and retaliation.” (Id.) McCray’s
 Response did not challenge these characterizations.
         10
             McCray’s pro se Amended Complaint asserts a claim for sexual harassment. (See ECF No. 37 at PageID
 123–24.) The Amended Complaint asserts that in connection with the alleged harassing behavior she did not
 “receive accommodations from Defendant for unwelcome sexual harassment, during the period of April 3, 2015-
 September 23, 2015,” and that FedEx failed to prevent her harasser from entering her office. (Id. at PageID 124.)
 McCray’s Response to the Motion for Summary Judgment discusses these events in connection with her claims of
 retaliation and constructive discharge. (See ECF No. 61-1 at PageID 368–69, 379.) The Court construes this
 evidence of harassment as background evidence of either retaliation or constructive discharge, as McCray’s
 Response supports the finding that Plaintiff has abandoned those claims. See Brown v. VHS of Michigan, Inc., 545
 F. App’x 368, 372 (6th Cir. 2013) (“This Court’s jurisprudence on abandonment of claims is clear: a plaintiff is
 deemed to have abandoned a claim when a plaintiff fails to address it in response to a motion for summary
 judgment.”); see also Lucier v. City of Ecorse, No. 12–CV–12110, 2014 WL 1260651, at *24 (E.D. Mich. Mar. 27,
 2014) (finding that the failure to respond to a claim in a motion for summary judgment is waived). Plaintiff
 Counsel’s agreement with Defense Counsel that the claims did not include a claim for sexual harassment further
 supports the conclusion that Plaintiff is not pursuing these claims, especially given that Plaintiff did not file a
 Second Amended Complaint per this Court’s Order. (See Email Correspondence, ECF No. 62-1; see also Amended
 Scheduling Order, ECF No. 51 at PageID 156.) Additionally, McCray’s EEOC Charge, which referenced the events

                                                         9
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 10 of 35                                     PageID 570




 III.    LEGAL STANDARD


         A party is entitled to summary judgment “if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

 R. Civ. P. 56(a). “A fact is ‘material’ for purposes of summary judgment if proof of that fact

 would establish or refute an essential element of the cause of action or defense.” Bruederle v.

 Louisville Metro Gov’t, 687 F.3d 771, 776 (6th Cir. 2012).


         “In considering a motion for summary judgment, [the] court construes all reasonable

 inferences in favor of the nonmoving party.” Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir.

 2014) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

 “The moving party bears the initial burden of demonstrating the absence of any genuine issue of

 material fact.” Mosholder v. Barnhardt, 679 F.3d 443, 448 (6th Cir. 2012) (citing Celotex Corp.

 v. Catrett, 477 U.S. 317, 323 (1986)). “Once the moving party satisfies its initial burden, the

 burden shifts to the nonmoving party to set forth specific facts showing a triable issue of material

 fact.” Mosholder, 679 F.3d at 448–49; see also Fed. R. Civ. P. 56(e); Matsushita, 475 U.S. at

 587. “When the non-moving party fails to make a sufficient showing of an essential element of

 his case on which he bears the burden of proof, the moving parties are entitled to judgment as a

 matter of law and summary judgment is proper.” Martinez v. Cracker Barrel Old Country Store,

 Inc., 703 F.3d 911, 914 (6th Cir. 2013) (quoting Chapman v. UAW Local 1005, 670 F.3d 677,


 from 2015 to 2016, does not assert a claim for sexual harassment independent of her claims for retaliation and
 discrimination. (See ECF No. 1-1.) McCray has therefore failed to exhaust her administrative remedies and cannot
 proceed with her harassment claim because her allegations of sexual harassment cannot reasonably arise out of the
 discrete actions alleged in her EEOC charge. See Kuhn v. Washtenaw Cty., 709 F.3d 612, 627 (6th Cir. 2013)
 (“[I]nclusion in an EEOC charge of discrete acts of discrimination to support a claim of disparate treatment cannot,
 standing alone, support ‘a subsequent, uncharged claim of hostile work environment unless the allegations in the
 complaint can be reasonably inferred from the facts alleged in the claim.’” (quoting Younis v. Pinnacle Airlines,
 Inc., 610 F.3d 359, 361 (6th Cir. 2010))); see also Smith v. Hendersonville Hosp. Corp., NO. 3–15–670, 2017 WL
 264927, at *3 (M.D. Tenn. Jan. 20, 2017) (finding that a claim for harassment could not be reasonably inferred from
 plaintiff’s EEOC charge alleging discrete acts of discrimination).

                                                         10
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 11 of 35                          PageID 571




 680 (6th Cir. 2012) (en banc)) (internal quotation marks omitted); see also Kalich v. AT&T

 Mobility, LLC, 679 F.3d 464, 469 (6th Cir. 2012).


           In order to “show that a fact is, or is not, genuinely disputed,” both parties must do so by

 “citing to particular parts of materials in the record,” “showing that the materials cited do not

 establish the absence or presence of a genuine dispute,” or showing “that an adverse party cannot

 produce admissible evidence to support the fact.” Bruederle, 687 F.3d at 776 (alterations in

 original) (quoting Fed. R. Civ. P. 56(c)(1)); see also Mosholder, 679 F.3d at 448 (“To support its

 motion, the moving party may show ‘that there is an absence of evidence to support the

 nonmoving party’s case.’” (quoting Celotex, 477 U.S. at 325)). “Credibility determinations, the

 weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

 functions, not those of a judge[.]” Martinez, 703 F.3d at 914 (alteration in original) (quoting

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). “The court need consider only the

 cited materials, but it may consider other materials in the record.” Fed. R. Civ. P. 56(c)(3).

 “[T]he district court has no ‘duty to search the entire record to establish that it is bereft of a

 genuine issue of material fact.’” Pharos Capital Partners, L.P. v. Deloitte & Touche, 535 F.

 App’x 522, 523 (6th Cir. 2013) (per curiam) (quoting Tucker v. Tennessee, 539 F.3d 526, 531

 (6th Cir. 2008), abrogation recognized by Anderson v. City of Blue Ash, 798 F.3d 338 (6th Cir.

 2015)).


           The decisive “question is whether ‘the evidence presents a sufficient disagreement to

 require submission to a [fact finder] or whether it is so one-sided that one party must prevail as a

 matter of law.’” Johnson v. Memphis Light Gas & Water Div., 777 F.3d 838, 843 (6th Cir.

 2015) (quoting Liberty Lobby, 477 U.S. at 251–52). Summary judgment “‘shall be entered’

 against the nonmoving party unless affidavits or other evidence ‘set forth specific facts showing

                                                    11
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 12 of 35                       PageID 572




 that there is a genuine issue for trial.’” Rachells v. Cingular Wireless Employee Services, LLC,

 No. 1:08 CV 02815, 2012 WL 3648835, at *2 (N.D. Ohio Aug. 23, 2012) (quoting Lujan v.

 Nat’l Wildlife Fed’n, 497 U.S. 871, 884 (1990)). “[A] mere ‘scintilla’ of evidence in support of

 the non-moving party’s position is insufficient to defeat summary judgment; rather, the non-

 moving party must present evidence upon which a reasonable jury could find in her favor.”

 Tingle v. Arbors at Hilliard, 692 F.3d 523, 529 (6th Cir. 2012) (quoting Liberty Lobby, 477 U.S.

 at 251). “[I]n order to withstand a motion for summary judgment, the party opposing the motion

 must present ‘affirmative evidence’ to support his/her position.” Mitchell v. Toledo Hosp., 964

 F.2d 577, 584 (6th Cir. 1992) (citing Liberty Lobby, 477 U.S. at 247–254; Street v. J.C. Bradford

 & Co., 886 F.2d 1472, 1479 (6th Cir. 1989)). “[C]onclusory assertions, unsupported by specific

 facts made in affidavits opposing a motion for summary judgment, are not sufficient to defeat a

 motion for summary judgment.” Rachells, 2012 WL 3648835, at *2 (quoting Thomas v. Christ

 Hosp. and Med. Ctr., 328 F.3d 890, 894 (7th Cir. 2003)). Statements contained in an affidavit

 that are “nothing more than rumors, conclusory allegations and subjective beliefs” are

 insufficient. See Mitchell, 964 F.2d at 584–85.


 IV.    ANALYSIS


        A.      Constructive Discharge

        For a resignation to qualify as a constructive discharge, the “employer must deliberately

 create intolerable working conditions, as perceived by a reasonable person, with the intention of

 forcing the employee to quit and the employee must actually quit.” Moore v. KUKA Welding

 Sys. & Robot Corp., 171 F.3d 1073, 1080 (6th Cir. 1999). The court must examine both the

 “employer’s intent and the employee’s objective feelings . . . .” Logan v. Denny’s, Inc., 259



                                                   12
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 13 of 35                       PageID 573




 F.3d 558, 568 (6th Cir. 2001). “Whether a reasonable person would feel compelled to resign” is

 a fact-intensive inquiry, and courts look for the presence of following factors:

        (1) demotion; (2) reduction in salary; (3) reduction in job responsibilities; (4)
        reassignment to menial or degrading work; (5) reassignment to work under a
        younger supervisor; (6) badgering, harassment, or humiliation by the employer
        calculated to encourage the employee's resignation; or (7) offers of early
        retirement or continued employment on terms less favorable than the employee's
        former status.

  Id. at 569 (quoting Brown v. Bunge Corp., 207 F.3d 776, 782 (5th Cir. 2000)).

        The record does not support the conclusion that FedEx constructively discharged McCray

 when she submitted her retirement letter on March 13, 2017. (See McCray Dep., ECF No. 56-6

 at PageID 329.) The Warning Letters issued to McCray indicate that “[a] repeat of this or any

 other behavioral problem may result in more severe disciplinary action up to and including

 termination.” (See McCray Dep., ECF No. 56-6 at PageID 310, Exh. 47; PageID 324.) These

 Warning Letters indicate FedEx’s dissatisfaction with McCray’s compliance with FedEx policy,

 and generally, absent compelling circumstances, “the manner in which an employer criticizes an

 employee’s job performance, such as attendance, is insufficient to establish constructive

 discharge.” Plautz v. Potter, 156 F. App’x 812, 818 (6th Cir. 2005); see also Smith v.

 Henderson, 376 F.3d 529, 534 (6th Cir. 2004) (“The above-described actions involve the manner

 in which the USPS supervised and/or criticized Smith's job performance and assigned job duties

 to her, actions which normally are insufficient to establish a constructive discharge as a matter of

 law.”). This Court has also held that language identical to the language contained in McCray’s

 Warning Letters is by itself insufficient to indicate an employer’s present intent to force an

 employee to quit or resign. See Sands v. Jackson State Cmty. Coll., No. 1-03-1333-T-AN, 2006

 WL 1174469, at *10 (W.D. Tenn. Apr. 26, 2006) (finding that a warning letter’s language that

 “further disciplinary action will be taken, up to and including termination” was not sufficient


                                                  13
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 14 of 35                           PageID 574




 because “a plaintiff cannot show constructive discharge merely on the basis of her own belief or

 suspicion that she might [someday] be terminated”). The Sixth Circuit as well as district courts

 have also held that receipt of a warning letter for misconduct that “could result in [the plaintiff’s]

 termination” if a second complaint or warning letter was issued does not support a claim for

 constructive discharge absent further evidence of the employer’s intent to force the plaintiff to

 resign. See, e.g., Goldfaden v. Wyeth Labs., Inc., 482 F. App’x 44, 48 (6th Cir. 2012); see also

 Plautz, 156 F. App’x at 814, 818 (warning letters and other disciplinary actions related to

 “criticisms of his performance or attendance” were insufficient to prove constructive discharge,

 and the “threat to review [the plaintiff’s records to look for a justification to terminate him . . . is

 too speculative to support the conclusion that [the plaintiff’s] firing was imminent”); Pittington

 v. Great Smoky Mountain Lumberjack Feud, LLC, 213 F. Supp. 3d 951, 962 (E.D. Tenn. 2016)

 (employee’s receipt of a written warning and employer’s requirement that he attend counseling

 after violating company policy did not constitute constructive discharge).

         Additionally, the record does not provide any instances in which FedEx threatened

 McCray with a demotion, reduction in salary, reduction in job responsibilities, reassignment to

 menial work, or offer of early retirement. Nor does the record demonstrate that FedEx or its

 employees engaged in “badgering harassment, or humiliation . . . calculated to encourage the

 employee’s resignation . . . .” Logan, 259 F.3d at 568. That FedEx criticized, warned, and

 disciplined McCray for failing to follow the Time Card Policy is not sufficient to demonstrate

 that she was constructively discharged. See Kinamore v. EPB Elec. Util., 92 F. App’x 197, 205

 (6th Cir. 2004) (the plaintiff was not constructively discharged after receiving a three-day

 suspension and receiving several other disciplinary infractions because such actions did not

 demonstrate that the employer “sought to compel her resignation”).



                                                    14
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 15 of 35                      PageID 575




        McCray’s Response asserts that a compendium of harassing behavior forced her to

 resign. (See ECF No. 61-1 at PageID 369–70.) McCray asserts that her resignation was

 motivated in part by the several alleged incidents of sexual harassment that occurred

 approximately two years before she retired, the harassing behavior exhibited by FedEx

 employees in connection with the Time Card violations, and other instances of discriminatory

 actions taken against her by FedEx employees. (Id.)

        Allegations of harassment and discrimination are generally not enough by themselves to

 prove constructive discharge; in addition to such allegations the plaintiff must demonstrate other

 “aggravating factors” to support a claim for constructive discharge. Collettee v. Stein-Mart, Inc.,

 126 F. App’x 678, 681–82 (6th Cir. 2005) (quoting Yates v. Avco Corp., 819 F.3d 630, 637 (6th

 Cir. 1987)). “[T]he fact that plaintiff may have proven a hostile work environment is not enough

 by itself to prove constructive discharge . . . .” Moore, 713 F.3d at 1080. In addition to the

 objective inquiry that assesses whether “working conditions would have been so difficult or

 unpleasant that a reasonable person in the employee's shoes would have felt compelled to

 resign,” Smith v. Henderson, 376 F.3d 529, 533–34 (6th Cir. 2004) (quoting Held v. Gulf Oil

 Co., 684 F.2d 427, 432 (6th Cir. 1982)) (internal citations and quotation marks omitted), the

 plaintiff must provide either direct or circumstantial proof demonstrating the employer’s intent to

 create the hostile work environment with the aim of causing the employee’s resignation.

 Collette, 126 F. App’x at 682.

        McCray cannot demonstrate how any such harassing conduct was intended to cause her

 resignation. Assuming the truth of her allegations of sexual harassment for the purposes of her

 constructive discharge analysis (see, e.g., McCray Dep., ECF No. 61-8 at PageID 430–32; ECF

 No. 61-9 at PageID 511), nothing in the record suggests that the disciplinary actions taken



                                                 15
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 16 of 35                      PageID 576




 against McCray or reprimands from her supervisors evidence FedEx’s intent to cause McCray’s

 resignation. Id. at 682. McCray has failed to provide proof of the operative question in the

 constructive discharge analysis: whether FedEx deliberately created intolerable working

 conditions to force her to resign or quit. Moore, 171 F.3d at 1080; see also Mitchell v. Int’l Bhd.

 of Teamsters, No. 08-2767, 2010 WL 11603058, at *11 (W.D. Tenn. Aug. 13, 2010) (finding

 that an individual who alleged that she was subjected to retaliatory conduct, gender-based

 discrimination and “badger[ing]” conduct by her employers could not meet the Logan factors

 and failed to demonstrate “severe conduct” for purposes of a constructive discharge analysis);

 Campbell v. CCL Custom Mfg., Inc., No. 03-2789B, 2006 WL 222814, at *11 (W.D. Tenn. Jan.

 30, 2006) (“While Campbell does allege harassment, he offers no argument or support for the

 conclusion that the harassment was designed to encourage his resignation . . . .”); Shoap v. City

 of Crossville, 321 F. Supp. 3d 839, 848 (M.D. Tenn. July 23, 2018) (finding that “occasional

 offensive utterances” were not enough to demonstrate a workplace “‘permeated with

 discriminatory intimidation that compelled’ Shoap to resign”).

        In summary, the Court finds that McCray has not created a genuine dispute of material

 fact as to whether she was constructively discharged when she resigned from FedEx.



        B.      Title VII Race and Gender Discrimination

                1.     Applicable Law

        A plaintiff may prove a claim of race or gender discrimination under Title VII with either

 direct or circumstantial evidence. See Evans v. Walgreens Co., 813 F. Supp. 2d 897, 917 (W.D.

 Tenn. 2011) (citing Barrett v. Whirlpool Corp., 556 F.3d 502, 514 (6th Cir. 2009)). Courts apply

 the McDonnell Douglas/Burdine burden-shifting framework to circumstantial evidence cases.



                                                 16
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 17 of 35                      PageID 577




 Barrett, 556 F.3d at 515. In order to demonstrate a prima facie case of discrimination, the

 plaintiff must demonstrate: (1) that she was a member of a protected class; (2) that she suffered

 an adverse employment action; (3) that she was qualified for the position; and (4) that she was

 treated differently than similarly-situated employees from outside the protected class. Wright v.

 Murray Guard, Inc., 455 F.3d 702, 707 (6th Cir. 2006). Once the plaintiff has made this

 showing, the burden of production shifts to the defendant to provide a legitimate,

 nondiscriminatory reason for its actions. Chen v. Dow Chem. Co., 580 F.3d 394, 400 (6th Cir.

 2009).

          Once the defendant meets its burden of production, the burden shifts back to the plaintiff

 to demonstrate pretext, that is, that the “employer’s explanation was fabricated to conceal an

 illegal motive.” Id. Pretext may be demonstrated by showing that the defendant’s legitimate,

 non-discriminatory reason “(1) had no basis in fact, (2) did not actually motivate defendant's

 conduct, or (3) was insufficient to warrant the challenged conduct.” Zambetti v. Cuyahoga

 Cmty. College, 314 F.3d 249, 258 (6th Cir. 2002). A reason cannot be shown to be a pretext for

 racial or gender discrimination “unless it is shown both that the reason was false, and that

 discrimination was the real reason.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993)

 (emphasis in original). To survive summary judgment, the plaintiff must “produce sufficient

 evidence from which a jury could reasonably reject [the defendant’s] explanation” for its actions.

 Chen, 580 F.3d at 400.

                 2.      Adverse Employment Action Analysis

          The Court first finds that McCray’s 2015 and 2017 suspensions with pay and her 2017

 resignation do not qualify as adverse employment actions. It is well settled that a “suspension

 with pay and full benefits pending a timely investigation into suspected wrongdoing is not an



                                                  17
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 18 of 35                                     PageID 578




 adverse employment action.” Burlington N. & Santa Fe Ry. Co., 364 F.3d 789, 803 (6th Cir.

 2004) (en banc) (emphasis in original); see also Sensabaugh v. Halliburton, 937 F.3d 621, 629

 (6th Cir. 2019) (“Several panels of this court have determined that a suspension with pay does

 not constitute an adverse action.”). McCray’s resignation does not qualify as an adverse

 employment action because she cannot prove that she was constructively discharged. See Laster

 v. City of Kalamazoo, 746 F.3d 714, 718 (6th Cir. 2014) (finding that a failure to prove

 constructive discharge prevented the plaintiff from showing he suffered an adverse employment

 action for purposes of his Title VII race discrimination claim); see also Campbell, 2006 WL

 222814, at *11 (same).

         FedEx does not dispute that the 2015 and 2017 Warning Letters it issued to McCray were

 adverse employment actions. (See Memorandum, ECF No. 56-1 at PageID 188.) McCray’s

 Response does not specifically identify other adverse employment actions apart from the

 Warning Letters. 11 (See Response, ECF No. 61-1 at PageID 375–75, 379.) Therefore, the Court

 will analyze these two Letters as the operative adverse employment actions.



                  3.       McCray’s Comparators

         McCray has failed to meet her burden as to prong four of the prima facie case. Under

 prong four, the plaintiff must demonstrate that the “defendant treated differently employees who

 were similarly situated but were not members of the protected class.” Leadbetter v. Gilley, 385

 F.3d 683, 690 (6th Cir. 2004). Although a plaintiff “need not demonstrate an exact correlation”

 between themselves and the similarly situated employee who received better treatment from the



         11
            As stated infra, McCray’s denial of an accommodation was not in and of itself an adverse employment
 action. Her claim that she was denied a nightshift transfer also does not constitute an adverse employment action.
 See infra note 18.

                                                          18
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 19 of 35                       PageID 579




 defendant, “the plaintiff and the employee with whom the plaintiff seeks to compare himself or

 herself must be similar in ‘all of the relevant aspects.’” Ercegovich v. Goodyear Tire & Rubber

 Co., 154 F.3d 344, 352 (6th Cir. 1998) (quoting Pierce v. Commonwealth Life Ins. Co., 40 F.3d

 796, 802 (6th Cir. 1994)) (emphasis in original) (internal quotation marks omitted). For

 example, comparators should be those who “have dealt with the same supervisor, have been

 subject to the same standards and have engaged in the same conduct without such differentiating

 or mitigating circumstances that would distinguish their conduct or the employer’s treatment of

 them for it.” See O’Donnell v. City of Cleveland, 838 F.3d 718, 727 (6th Cir. 2016) (quoting

 Pierce, 40 F.3d at 802) (internal quotation marks omitted). That said, “[t]here is no specific list

 of factors that [the court] must consider in making this determination.” Tennial v. United Parcel

 Serv., Inc., 840 F.3d 292, 304 (6th Cir. 2016). The court makes an “independent determination

 as to the relevancy of a particular aspect of the plaintiff's employment status and that of the non-

 protected employee.” Ercegovich, 154 F.3d at 352. The court also should not take an

 “exceedingly narrow” formulation of the similarly situated requirement. Jackson v. FedEx Corp.

 Servs., Inc., 518 F.3d 388, 396 (6th Cir. 2008) (quoting Ercegovich, 154 F.3d at 352).

        McCray identifies three specific comparators in connection with her time-off and Time

 Card policy violations. (See, e.g., Response to Mot., ECF No. 61-1 at PageID 358–59; PageID

 379–80.) These include: (1) Miles James, a “minister/bible teacher” who was “allowed to attend

 conferences”; (2) Jeff Matlock, a “minister of music”; and (3) Reginald Thompson, who

 “performed revivals, worship, and bible study.” (Id. at PageID 380.) She alleges that these men

 were “permitted to take time off for religious purposes,” and that FedEx allowed them to do so

 “without paid time” and did not discipline them for doing so. (Id. at PageID 379–80.)




                                                  19
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 20 of 35                                     PageID 580




 Additionally, McCray asserts that they “were doing the same thing as Ms. McCray” without

 receiving the same treatment. (Id. at PageID 380.)

         McCray’s deposition testimony does not sufficiently demonstrate that these men were

 similarly situated to McCray. See Ercegovich, 154 F.3d at 352. McCray’s testimony

 demonstrates that Miles James, Jeff Matlock, and Reginald Thomas were all provided shift

 changes and were otherwise accommodated for their religious practices, but McCray’s testimony

 does not demonstrate how these men qualify as comparators for purposes of the adverse

 employment actions taken against her, that is, the Warning Letters issued after McCray took a

 personal day in violation of FedEx policy and after McCray violated FedEx’s Time Card

 policy. 12 (See McCray Dep., ECF No. 61-9 at PageID 507–08, 512–34.) McCray offers no

 evidence that the men identified in her deposition testimony were not disciplined after they

 called in the night before taking an unauthorized personal day. Nor has McCray demonstrated

 that these men were not disciplined after repeated violations of the FedEx Time Card Policy or

 other similar FedEx corporate policies.

         McCray also provides Mike Douglas as a comparator for purposes of her January 2017

 Warning Letter. (See McCray Dep., ECF No. 61-9 at PageID 509.) McCray testified that

 Douglas was supervised by Robin Simpson and that Douglas also had experienced issues using

 the new NET Time Card system instituted by FedEx in 2013. (Id.) McCray testified that she

 recalled Douglas telling her of one instance in which he had to have his time corrected after he

 was unable to punch in after lunch or at some other time during the workday. (Id.) The fact that


         12
            Although McCray may assert a claim for failure to accommodate her religious beliefs under Title VII in
 connection with denial of Sabbatical Leave, denial of her accommodation does not constitute an adverse employment
 action. Her denial of leave did not cause a “materially adverse change in the terms of her employment,” and religious
 accommodation claims require proof of an independent adverse employment action. See Reed v. Int’l Union, United
 Auto., Aeropsace & Agr. Implement Workers of Am., 569 F.3d 576, 581 (6th Cir. 2009). These men can only be
 offered as comparators for a religious accommodation/discrimination claim, given that the only characteristic they
 share with McCray is their requested religious accommodations.

                                                          20
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 21 of 35                      PageID 581




 Douglas on one occasion experienced issues with his timecard does not make him similar in all

 relevant aspects to McCray. See Ercegovich, 154 F.3d at 352. McCray’s testimony does not

 demonstrate that Douglas repeatedly violated the Time Card policy but was not issued a warning

 letter or was not disciplined in some other way. See supra Sec. I.B. Undisputed Facts. (See

 McCray Dep., ECF No. 56-6 at PageID 324; see also McCray SOF, ECF No. 61-2 at PageID

 388.) Douglas’s one-time violation would not be an act of “comparable seriousness” with

 McCray’s violations because McCray violated FedEx’s Time Card policy over twenty times

 during the months of December 2016 and January 2017. Wright v. Murray Guard, Inc., 455 F.3d

 702, 710 (6th Cir. 2006) (“In the disciplinary context, we have held that to be found similarly

 situated, the plaintiff and his proposed comparator must have engaged in acts of ‘comparable

 seriousness.’” (quoting Clayong v. Meijer, Inc., 291 F.3d 605, 611 (6th Cir. 2002)) (emphasis in

 original)).

         In summary, the Court finds that McCray has failed to meet her burden of demonstrating

 a prima facie case of racial or gender-based discrimination in violation of Title VII. She has

 failed to demonstrate that FedEx treated McCray differently from similarly situated employees

 outside of her protected class.

         C.     Title VII Religious Accommodation Claim

         Title VII’s prohibition against religious discrimination “imposes upon employers a

 ‘statutory obligation to make reasonable accommodation for the religious observances of its

 employees, short of incurring an undue hardship[.]’” Reed v. Int’l Union, United Auto.,

 Aeropsace & Agr. Implement Workers of Am., 569 F.3d 576, 579 (6th Cir. 2009) (quoting Trans

 World Airlines, Inc. v. Hardison, 432 U.S. 63, 75 (1977)). In order to meet her burden of

 proving a claim for failure to provide a religious accommodation, the plaintiff must first establish



                                                 21
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 22 of 35                          PageID 582




 a prima facie case of religious discrimination. Id.; see also Tepper v. Potter, 505 F.3d 508, 514

 (6th Cir. 2007). To make out a prima facie case, the employee must demonstrate: (1) “[she]

 holds a sincere religious belief that conflicts with an employment requirement”; (2) “[she] has

 informed the employer about the conflict”; and (3) “[she] was discharged or disciplined for

 failing to comply with the conflicting employment requirement.” Reed, 569 F.3d at 580 (quoting

 Tepper, 505 F.3d at 514.) The discipline or discharge suffered by the employee cannot be one

 and the same with the employer’s provision of an unreasonable accommodation or its denial of a

 reasonable accommodation. See id. at 581.

           If the plaintiff establishes a prima facie case, the burden shifts to the employer to

 demonstrate that “it could not reasonably accommodate the employee without undue hardship.”

 Tepper, 505 F.3d at 514 (quoting Virts v. Consol. Freightways Corp., 285 F.3d 508, 516 (6th Cir.

 2002)).

           McCray arguably has met prongs one and two of her prima facie case. Construing all

 inferences in favor of McCray, a reasonable jury could find that McCray held a sincere religious

 belief and that her prison ministry, which was part and parcel with that belief, conflicted with her

 workday requirements in December 2015 and January 2016. McCray, however, cannot

 demonstrate that she was “discharged or disciplined” as a result of failing to comply with the

 FedEx policy. Reed, 569 F.3d at 580. McCray admits that although she disagreed with using

 paid vacation and holiday time to take Sabbatical Leave in December 2015 and January 2016,

 she ultimately took some of that time off in accordance with FedEx policy. (See McCray Dep.,

 ECF No. 56-6 at PageID 248:7-14.) Aside from FedEx’s refusal to allow her to take unpaid time

 off before using her paid time off, FedEx did not discipline McCray in connection with her

 request for a religious accommodation. See Reed, 569 F.3d at 580 (“We have declined to relieve



                                                     22
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 23 of 35                                PageID 583




 a religious accommodation plaintiff of [her] burden to establish a prima facie case, including the

 requirement that [she] demonstrate that [she] has been discharged or disciplined.”). A

 reasonable jury also could not conclude that the Warning Letter issued in connection with

 McCray’s Time Card violations was motivated by her request for a religious accommodation,

 which occurred over a year after McCray’s request for Sabbatical Leave. 13 See supra Sec. I; see

 also infra Sec. D.

         McCray asserts that it was discriminatory and unreasonable for FedEx to require McCray

 to “utilize her paid time for her religious practices when she could have chosen to use it

 somewhere else” and that “[t]his failure to accommodate took away rights and privileges that

 Ms. McCray had.” (See Response, ECF No. 61-1 at PageID 376.) This does not qualify as proof

 of “discharge or discipline.” See Tepper, 505 F.3d at 514 (finding that a claim for failure to

 provide religious accommodation failed because the fact that the plaintiff was required to take

 unpaid leave for religious services instead of paid leave to avoid work on the Sabbath did not

 demonstrate “discipline or discharge”); see also Reed, 569 F.3d at 581 (“Other than the

 accommodation itself, the reasonableness of which he challenges, Reed cannot point to any

 action by UAW that has adversely affected his employment.”). The Sixth Circuit in Reed

 indicated that the concept of “discharge or discipline” is narrower than the concept of “adverse

 employment action” for purposes of a standard Title VII discrimination claim. See id. at 580–81.

 Although the court ultimately did not reach the question of “whether a plaintiff can proceed on a

 showing of an employment action that is ‘adverse’ but is not a form of ‘discharge or discipline,’”

 the court concluded that the plaintiff’s failure to demonstrate that he had suffered an adverse



         13
           The Warning Letter from July 2015 occurred before her request for a religious accommodation. See
 supra Undisputed Facts, Sec. I.B.


                                                       23
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 24 of 35                                        PageID 584




 employment action in connection with the religious accommodation request was fatal to his

 prima facie case. 14 Id. Reed’s holding supports the Court’s conclusion that McCray cannot

 demonstrate that she suffered an adverse employment action as a result of her request for an

 accommodation. Therefore, she cannot demonstrate “discipline or discharge” for purposes of her

 prima facie case.

          Even assuming McCray had met her burden of demonstrating a prima facie case of

 religious discrimination, FedEx’s requirement that its employees use accrued paid time and paid

 vacation days before using unpaid leave is a reasonable accommodation. Courts across the

 country have held that requiring an employee to use paid vacation time for religious observances

 is a reasonable accommodation. See, e.g., Lee v. ABF Freight Sys., 22 F.3d 1019, 1022 (10th

 Cir. 1994) (finding that an employer’s policy permitting a Jewish employee to use two weeks of

 vacation time to accommodate Sabbath observance was an adequate accommodation); Getz v.

 Pennsylvania Dep’t of Pub. Welfare, 802 F.2d 72, 72 (3d Cir. 1986) (finding that the defendant’s

 scheduling requirement that an employee use vacation days for religious observance was a

 reasonable accommodation because the plaintiff was able to “worship fully” under the policy);

 Miller v. Port Auth. Of New York & New Jersey, 351 F. Supp. 3d 762, 782 & 782 n.13 (D.N.J.

 2018) (“The courts have also held that an employer may require an employee to use vacation

 days or take unpaid leave, without running afoul of the reasonableness requirement.”).

          The Sixth Circuit has found that in some circumstances the use of accrued vacation time

 is not a reasonable accommodation, and that such a requirement may support a prima facie case




           14
              This court has, on occasion, held that a warning letter or threat of discipline, which otherwise may not
 rise to the level of adverse employment action, qualifies as discipline. See, e.g., Jackson v. Longistics Transp., Inc.,
 No. 11–2093–STA, 2012 WL 1252543, at *10 (W.D. Tenn. Apr. 13, 2012). Unlike these cases, McCray was not
 disciplined in connection with her request for time for religious observances, nor did she receive a warning letter for
 requesting time off for her prison ministry.

                                                           24
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 25 of 35                          PageID 585




 of religious discrimination. See Goldmeier v. Allstate Ins. Co., 337 F.3d 629 (6th Cir. 2003); see

 also Cooper v. Oak Rubber Co., 15 F.3d 1375 (6th Cir. 1994). In Cooper v. Oak Rubber Co., the

 Sixth Circuit found that an employer failed to reasonably accommodate an employee who

 requested an accommodation to take off Saturday for church services when it required the

 employee to use all accrued vacation days to avoid working on Saturday. 15 F.3d at 1379. The

 Sixth Circuit recognized that the “use of vacation time legitimately may be required to allow an

 employee to avoid work on religious holidays, or, in combination with other methods, to allow

 an employee to regularly avoid working on the Sabbath,” and that, “[u]nder appropriate

 circumstances, this use of a portion of an employee’s vacation entitlement may be reasonable.”

 Id. (citing Getz, 802 F.2d at 72; United States v. Albuquerque, 545 F.2d 110, 113–14 (10th Cir.

 1976)). The court found that such an accommodation was unreasonable in the plaintiff’s case

 because “Cooper was faced with the choice of working on the Sabbath or potentially using all of

 her accrued vacation to avoid doing so.” Id. The court held, “[a]n employer who permits an

 employee to avoid mandatory Sabbath work only by using accrued vacation does not ‘reasonably

 accommodate’ the employee’s religious beliefs.” Id. (emphasis added). In doing so, the

 employer discriminated against religious employees by requiring them to forfeit a “substantial

 benefit” available to non-religious employees. Id.

         In Goldmeier v. Allstate Ins. Co., the Sixth Circuit reaffirmed its holding in Cooper. 337

 F.3d at 634. It explained that in some situations, “where the conflict between an employee’s

 religious belief and an employer’s requirement can only be removed by the employee’s forfeiture

 or expenditure of a substantial benefit available to other employees, . . . that conflict [is]

 sufficient to establish a prima facie religious discrimination case exists.” Id. It found that




                                                   25
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 26 of 35                                     PageID 586




 requiring the employees to use “either their own funds or their limited office expense allowance”

 in place of work on the Sabbath satisfied prongs one and two of the prima facie case. Id.

          McCray’s case is distinguishable from Cooper and Goldmeier. McCray was not required

 only to use paid vacation time as part of its religious observances policy; FedEx only required

 McCray to use her vacation days and floating holiday time before she could make use of her

 available unpaid leave. See Cooper, 15 F.3d at 1379. (See McCray Dep., ECF No. 56-6 at

 PageID 313, Exh. 53; PageID 319, Exh. 57; PageID 320, Exh. 62.) McCray could have taken

 additional unpaid days off after she had exhausted her paid vacation and floating holiday days.

 Cf. id. (“Cooper was faced with the choice of working on the Sabbath or potentially using all of

 her accrued vacation to avoid doing so.”). (Id.) FedEx’s requirement that its employees use

 their paid leave before using any unpaid leave is also different in kind than the employer’s

 requirement in Goldmeier, which forced the plaintiffs to choose between “violating the Sabbath

 or hiring outside staff using either their own funds or their limited office expense allowance,

 otherwise available for other business-enhancing purposes to other agents.” 15 337 F.3d at 634.

          The Third Circuit’s decision in Getz v. Commonwealth of Pennsylvania Department of

 Public Welfare (which the Sixth Circuit in Cooper cited favorably for the proposition that

 requiring employees to use paid vacation time may be a reasonable accommodation) is

 particularly instructive in McCray’s case. See Cooper, 15 F.3d at 1379. The Third Circuit in

 Getz found that that a public employer’s requirement that its employees use vacation days to

 accommodate its employees’ religious observances was a reasonable accommodation and

 represented a “neutral scheduling policy.” 802 F.2d at 74. Just as the plaintiff in Getz, McCray

 “wants to have her religious holidays and keep her vacation days as well,” which is not


          15
            Just as in McCray’s case, the plaintiffs in Goldmeier failed to demonstrate that they were “discharged or
 disciplined” in connection with their accommodation request, which was fatal to their claim. 337 F.3d at 634–35.

                                                          26
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 27 of 35                       PageID 587




 something required of employers by Title VII. Id. (citing 42 U.S.C. § 2000e(j)). The Third

 Circuit agreed with the Tenth Circuit, which held that “[Title VII’s reasonable accommodation

 requirement] does not require employers to accommodate the religious practices of an employee

 in exactly the way the employee would like to be accommodated[,] [n]or does Title VII require

 employers to accommodate an employee’s religious practices in a way that spares the employee

 any cost whatsoever.” Id. (quoting Pinsker v. Joint Dist. No. 29J of Adams and Rapahoe Ctys.,

 735 F.2d 388, 390–91 (10th Cir. 1984)).

        In summary, FedEx presented McCray with a reasonable accommodation when it

 mandated that she use her paid vacation and floating holiday time before using her unpaid time.

 FedEx did not require that McCray only use her paid vacation time as part of her Sabbatical

 Leave, but merely that she exhaust that time before moving to unpaid leave time. McCray also

 has failed to demonstrate that FedEx disciplined her in connection with her request for a

 religious accommodation. Her religious accommodation claim therefore fails as a matter of law.

        D.      Title VII Retaliation

                1.     Substantive Law

        In order to prove a prima face case of retaliatory discharge under Title VII, the plaintiff

 must demonstrate the following:

        [T]hat 1) the plaintiff engaged in an activity protected by Title VII; 2) the exercise
        of the plaintiff's civil rights was known to the defendant; 3) the defendant
        thereafter undertook an employment action adverse to the plaintiff; and 4) there
        was a causal connection between the protected activity and the adverse
        employment action..

 Virts v. Consol. Freightways Corp. of Del., 285 F.3d 508, 521 (6th Cir. 2002). To establish

 causation, the plaintiff “must produce sufficient evidence from which an inference could be

 drawn that the adverse action would not have been taken had the plaintiff not filed a



                                                 27
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 28 of 35                                 PageID 588




 discrimination action.” Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000). A “but-

 for” causation standard applies to retaliation claims brought under Title VII. Univ. of Texas Sw.

 Med. Ctr. v. Nassar, 570 U.S. 338, 365 (2013).

         If the plaintiff meets her burden of establishing a prima facie case of retaliation, the

 burden of production shifts to the defendant to produce a legitimate, non-discriminatory reason

 for its actions. Laster v. City of Kalamazoo, 746 F.3d 714, 730 (6th Cir. 2014). If the defendant

 meets its burden of production, the burden shifts to the plaintiff to demonstrate pretext, that is,

 that the “[defendant’s] proffered reason was not the true reason for the employment decision.”

 Id. (citing Dixon v. Gonzalez, 481 F.3d 324, 333 (6th Cir. 2007)). At no time does the burden of

 persuasion shift to the defendant. Id.

                  2.       McCray’s Prima Facie Case

         McCray did engage in several instances of protected activity. She filed several internal

 complaints against FedEx employees, including an EEO internal complaint submitted sometime

 before August 6, 2015 16 (see McCray Dep., ECF No. 56-6 at PageID 312) and an EEOC intake

 questionnaire completed in January 2016, following the denial of her request for Sabbatical

 Leave 17 (see McCray Dep., ECF No. 61-9 at PageID 488–89). McCray also testified that she

 filed several complaints against a coworker, Ron Seymour, for alleged sexual harassment. (See,

 e.g., McCray Dep., ECF No. 61-8 at PageID 432:11-25; PageID 433: 9-10; PageID 434: 10-25;




         16
             This was the only document provided in connection with this Complaint. The original complaint was not
 referenced by McCray in her Response to the Motion. Defendant’s Reply indicates that McCray engaged in two
 instances of protected activity on April 15 and June 10, 2015. (See Email Correspondence between FedEx Counsel
 and Plaintiff’s Counsel, ECF No. 62-1 at PageID 543.)
         17
             McCray’s deposition testimony refers to Exhibit 65 as the formal intake questionnaire. However, the
 parties did not present the Court with this questionnaire.


                                                        28
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 29 of 35                                          PageID 589




 PageID 436: 2-21.) McCray testified that FedEx was made aware of the complaints, and her

 supervisors were also informed of her complaints. (See id.)

          McCray, however, cannot demonstrate that FedEx issued the Warning Letters against

 McCray because of her protected complaints. Nassar, 570 U.S. at 365. McCray also has

 provided insufficient evidence from which a jury could find that FedEx’s legitimate,

 nondiscriminatory reasons for the issuance of those letters were a pretext for unlawful

 retaliation. 18

          As to McCray’s first July 2015 Warning Letter, McCray has provided no evidence

 beyond her own belief or opinion that but for her 2015 complaints of sexual harassment FedEx

 would not have issued the Warning Letter. (See, e.g., Response, ECF No. 61-1 at PageID 361–

 62; McCray Dep., ECF No. 61-8 at PageID 469–70.) McCray’s assertions that her supervisors

 Wendy Retherford and Robin Simpson treated her differently from other employees, arbitrarily

 denied her requests for leave, and discriminatorily issued the Warning Letter following her

 violation of FedEx leave policy are subjective beliefs that cannot support a finding of retaliation.

 See Dean-Lis v. McHugh, 598 F. App’x 412, 414–15 (6th Cir. 2015) (finding that the plaintiff




          18
             McCray’s Response to FedEx’s Motion suggests that she was disciplined for reporting these alleged
 incidents of sexual harassment. (See ECF No. 61-1 at PageID 361, 382.) Specifically, McCray alleges that she was
 denied a change of shift and that her supervisor denied the request on the grounds that she lacked seniority for the
 change “despite letting employees with less seniority move shifts.” (Id.) McCray’s denial of a shift change, however,
 does not constitute an adverse employment action absent accompanying evidence of the negative aspects typically
 associated with an adverse employment action. See Mitchell v. Vanderbilt Univ., 389 F.3d 177, 183 (6th Cir. 2004)
 (“[W]here the sought position is a lateral transfer, without additional material benefits or prestige, it would be improper
 to conclude that a denial of such a transfer would be a materially adverse action.”); see also Momah v. Dominguez,
 239 F. App’x 114, 123 (6th Cir. 2007) (“[I]t would appear that a purely lateral transfer or denial of the same, which
 by definition results in no decrease in title, pay or benefits, is not an adverse employment action for discrimination
 purposes.”); Santana v. U.S. Tsubaki, Inc., 632 F. Supp. 2d 720, 721 (N.D. Ohio 2009) (“A refusal to grant a shift
 change, as occurred here, is not an adverse employment action.”). Because Plaintiff has provided no evidence that
 the denial of her request for a change in shift to the night shift caused her to suffer loss of pay, benefits, or title,
 FedEx’s denial of that request cannot constitute an adverse employment action. Hensley v. Rutherford Cty., No. 3:14–
 cv–0138, 2015 WL 1549272, at *8 (M.D. Tenn. Apr. 8, 2015) (finding that denial of a request for a transfer did not
 constitute an adverse employment action because the plaintiff conceded that she did not suffer a loss of pay, benefits,
 or title).

                                                             29
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 30 of 35                                     PageID 590




 failed to demonstrate causation because she provided only her subjective belief that the various

 actions taken against her by her employer were motivated by previously-filed EEO complaints);

 see also Carson v. Ford Motor Co., 413 F. App’x 820, 824 (6th Cir. 2011) (finding that that the

 plaintiff failed to show but-for causation because he provided nothing “other than his own

 conclusory allegations” and “[h]is subjective belief that [the defendant’s] proffered reason is

 false, and that retaliation was the actual motive . . .” (citing Mitchell, 964 F.2d at 585). (See

 Response, ECF No. 61-1 at PageID 361–62; see also McCray Dep., ECF No. 61-8 at PageID

 461–66; PageID 467:1-5; PageID 469:14-25; PageID 470:1-19.)

         McCray’s causation argument with respect to her 2017 Warning Letter also fails. (See

 Response, ECF No. 61-1 at PageID 365; see McCray Dep., ECF No. 61-9 at PageID 497–501.)

 McCray’s conclusory assertion that numerous Time Card violations “had never been a reason to

 suspend anybody because it was so common for the clocks to . . . be inoperable” does not meet

 the but-for causation standard of retaliation. See Mitchell, 964 F.2d at 585 (“[C]onclusory

 allegations and subjective beliefs . . . are wholly insufficient evidence to establish a claim of

 discrimination as a matter of law.”); see also Carson, 413 F. App’x at 824 (same). (McCray

 Dep., ECF No. 61-9 at PageID 497.)

         McCray does point to one instance in which Wendy Retherford (who was no longer her

 manager at the time) emailed her regarding Time Card policy issues in March 2017. 19 (McCray

 Dep., ECF No. 61-9 at PageID 494–96.) Specifically, McCray testified that Janice Glenn, a

 FedEx Human Resources employee, told McCray that “Wendy should not have written me, her

 comment; that Wendy should not have been writing me and that she was going to talk to



         19
            McCray has not provided the Court with Exhibit 77 or 78 from her deposition, the exhibits that detail
 these conversations.


                                                         30
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 31 of 35                                 PageID 591




 Wendy.” (Id. at PageID 496:15-18.) McCray’s bad interaction with her former boss or her poor

 working relationship with Retherford 20 by itself does not demonstrate that her complaints of

 discrimination from nearly two years prior were the but-for cause of FedEx’s issuance of the

 Warning Letter, nor does Retherford’s improper behavior demonstrate that Robin Simpson’s

 issuance of the Warning Letter was motivated by retaliatory animus. See Coulson v. The

 Goodyear Tire & Rubber Co., 31 F. App’x 851, 858 (6th Cir. 2002) (“Courts are not meant to act

 as a super-bureau of Human Resources.”). (See January 16, 2017 Warning Letter, McCray Dep.,

 ECF No. 56-6 at PageID 321–22, Exh. 72.)

         McCray also cannot rely on temporal proximity to demonstrate causation. “[T]emporal

 proximately alone does not support an inference of retaliatory discrimination when there is no

 other compelling evidence.” Nguyen, 229 F.3d at 566; see also Cooper v. City of N. Olmsted,

 795 F.2d 1265, 1272 (6th Cir. 1986) (“The record in this case contains no evidence directly

 linking the nine citations at issue to Cooper's filing of the OCRC discrimination charges.”). Nor

 has McCray provided sufficiently similar comparators to demonstrate a causal connection

 between the Warning Letters and her incidences of protected activity. See Nguyen, 229 F.3d at

 563 (“[E]vidence that defendant treated the plaintiff different from similarly situated

 employees . . . is relevant to causation.”); see also Baker v. Barloworld Truck Ctr., No. 07-1028

 B, 2008 WL 11411474, at *7 (W.D. Tenn. July 11, 2008) (“[P]ersonal belief, conjecture or

 speculation that overtime was being approved for others and not for him does not, even if

 believed by the Plaintiff, constitute competent evidence.”). See supra Sec. III.B.3.




           20
              McCray’s Response asserts that she “had already complained of retaliation from Wendy.” (ECF No. 61-
 1 at PageID 365.) McCray has not directed the Court to any documentation of the complaint against Retherford.
 Regardless, if the complaint was filed in connection with Retherford’s denial of her Sabbatical Leave request,
 Plaintiff has also failed to provide evidence establishing a causal connection between the complaint and Robin
 Simpson’s decision to issue the Warning Letter.

                                                        31
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 32 of 35                         PageID 592




                3.      Pretext

        McCray also cannot demonstrate pretext. McCray has failed to “produce sufficient

 evidence from which a jury could reasonably reject [the defendant’s] explanation” for its actions.

 Chen, 580 F.3d at 400. Her conclusory and speculative accusations are insufficient to show

 pretext. See Giles v. Norman Noble, Inc., 88 F. App’x 890, 895 (6th Cir. 2004) (“[C]onclusive

 allegations, hearsay, and subjective beliefs regarding racial bias” on the part of the plaintiff’s

 employer are insufficient to demonstrate pretext.); see also Crawford v. Muvico Theaters, Inc.,

 No. 04-2720 B, 2006 WL 522391, at *9 (W.D. Tenn. Mar. 2, 2006).

        With respect to the July 2, 2015 Warning Letter, McCray asserts that FedEx disparately

 applied its policies to McCray. (See McCray SOF, ECF No. 61-2 at PageID 387–88.) McCray

 testified that “it was pretty common to take a day personal no pay . . . [a]nd people did it.”

 (McCray Dep., ECF No. 61-8 at PageID 452:23-25–53:1-2, 455:19-21.) McCray also testified

 that the “policy for call-in was that, even if you cannot work your shift, you have to call one hour

 before time. Otherwise, it would be considered, you know, not acceptable.” (Id. at PageID

 456:18-21.) She felt that “anything that [Wendy and Robin] could come up with to try to

 suspend me or to write me up about, that’s what they were doing. And I felt like it was wrong.”

 (Id. at PageID 457:1-5.)

        Neither McCray’s unsubstantiated belief that she followed the correct leave-time policy

 nor her unsubstantiated contention that calling in the night before taking off a shift without pre-

 approval was an appropriate method to take leave could allow a reasonable jury to reject FedEx’s

 explanation for the 2015 Warning Letter. See Chen, 580 F.3d at 400; see also Mitchell, 964 F.2d

 at 585; Brown v. City of Franklin, 430 F. App’x 382, 387–88 (6th Cir. 2011) (plaintiff’s




                                                   32
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 33 of 35                     PageID 593




 “unsubstantiated belief” that a policy statement made by a supervisor was a pretext for retaliation

 was insufficient to demonstrate pretext).

        McCray’s evidence also cannot overcome the significant evidence supporting FedEx’s

 version of the events. (See McCray Dep., ECF No. 56-6 at PageID 307–09.) On June 18, 2015,

 Retherford informed McCray that her request for time off on July 2, 2015 would not be approved

 and that calling in the night before would run afoul of FedEx policy. (Id. at PageID 309, Exh.

 46.) On June 19, 2018, Frank Olson, the Senior Manager of Hub Operations Support Services,

 also informed McCray that her exception request would be denied because it would “exceed our

 plan for the maximum number of Information Agents to be scheduled off for the third shift

 operation.” (Id. at PageID 307, Exh. 44.) These communications occurred almost two weeks

 before McCray failed not show up for work on July 2, 2015. (Id.) Given both the lack of

 corroborating evidence supporting Plaintiff’s allegations and the substantial documentation

 supporting FedEx’s version of the events, McCray has failed to demonstrate that FedEx

 unlawfully retaliated against her in connection when it issued the July 2015 Warning Letter. See

 Nguyen, 229 F.3d at 567.

        McCray has also failed to create a genuine dispute of material fact as to whether FedEx’s

 issuance of the January 2017 Warning Letter was a pretext for unlawful retaliation. McCray

 argues in her Response that she did not violate the Time Card policy because the time clock in

 her work area was not functioning properly. (ECF No. 61-1 at PageID 379.) She testified that

 the time clock in her work area was “inoperable,” making it impossible for her to clock in and

 out for the day. (McCray Dep., ECF No. 61-9 at PageID 491–93.) Assuming the truth of these

 assertions, these facts alone do not demonstrate pretext. The law does not turn on whether

 FedEx ultimately made the right decision; the question under the applicable law is whether there



                                                 33
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 34 of 35                         PageID 594




 is evidence that FedEx’s decision was motivated by retaliatory animus. See Donald v. Sybra,

 Inc., 667 F.3d 757, 763 (6th Cir. 2012). The Sixth Circuit adopts the “honest belief rule,” and

 under that rule “it is not in the interests of justice for [the court] to wade into an employer’s

 decisionmaking process.” Id. (citing Michael v. Caterpillar Fin. Servs. Corp., 496 F.3d 584,

 598–99 (6th Cir. 2007)). Though McCray may disagree with FedEx’s decision, McCray’s

 disagreement does not demonstrate that FedEx’ reasoned, well-supported and good faith belief

 that she violated company policy was a pretext for unlawful retaliation. See Blizzard v. Marion

 Tech. College, 698 F.3d 275, 286 (6th Cir. 2012) (“[Plaintiff’s] ‘disagreement with [the

 defendant’s] honest business judgment regarding [her] work does not create sufficient evidence

 of pretext in the face of the substantial evidence that [the defendant] had a reasonable basis to be

 dissatisfied.” (quoting Majewski v. Automatic Data Processing, Inc., 274 F.3d 1106, 1116 (6th

 Cir. 2001))). FedEx documentation establishes that McCray was aware of its Time Card

 policies, that FedEx warned McCray of her potential infractions and that she was aware of her

 infractions, and that FedEx provided a reasoned decision for her suspension that resulted in the

 issuance of the Warning Letter. (See McCray Dep, ECF No. 56-6 at PageID 321–28.) This

 finding is further supported by the fact that McCray does not specifically dispute that she did not

 properly clock in on the days listed in the Warning Letter. (See McCray SOF, ECF No. 61-2 at

 PageID 388; see also FedEx SOF, ECF No. 56-2 at PageID 199.)

        Finally, for similar reasons as described supra, the fact that Retherford sent an

 inappropriate email in March 2017 does not alone demonstrate pretext, especially given the

 significant evidence supporting FedEx’s legitimate, non-discriminatory reason for finding

 McCray in violation of FedEx’s Time Card Policy and the fact that ultimately the decision was

 not made by Retherford but by Robin Simpson.



                                                   34
Case 2:17-cv-02918-JPM-cgc Document 69 Filed 08/12/20 Page 35 of 35                      PageID 595




        In summary, McCray has not demonstrated that there is a genuine dispute of material fact

 as to whether FedEx unlawfully retaliated against McCray by issuing Warning Letters in July

 2015 or January 2017. Specifically, McCray has failed to demonstrate that there is an issue of

 fact that her complaints of sexual harassment were a but-for cause of the Letters, and that

 FedEx’s legitimate, nondiscriminatory reasons were a pretext for retaliation.

        Because the Court dismisses McCray’s claims, it will not reach FedEx’s arguments

 regarding her entitlement to back pay, front pay or punitive damages.

 V.     CONCLUSION


        For the foregoing reasons, Defendant FedEx’s Motion for Summary Judgment is

 GRANTED.


        SO ORDERED, this 12th day of August, 2020.

                                                /s/ Jon P. McCalla
                                              JON P. McCALLA
                                              UNITED STATES DISTRICT COURT JUDGE




                                                 35
